DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-16 stand rejected under Section 103.  Claims 17-21 stand withdrawn as directed to an unelected species.  The drawings stand objected to.
Applicants amended claims 1, 3, 6-10, 12, 13, 15, and 16, and provided a replacement drawing.  Applicants canceled claims 17-21.  Applicants argue that the amendments overcome the previously noted prior art.
Turning first to the drawings: Applicants’ amendment addresses the previously noted drawing objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.
Section 103 rejections: The Office has considered applicants’ arguments and they are persuasive.  The prior art does not show antenna elements, in the claimed locations, and which has adjoining portions and edges that are aligned, as claimed, nor would this be an obvious variant of the prior art.  The application is directed to patch antennas in these locations.  The Office notes that patch antennas are a common design.  An alternate design in which a pair of patch antenna elements, the first element in the first RDL structure at an inactive side of the semiconductor die, the inactive side facing the molding compound layer, and the second element on the molding compound layer, is known, but applicants’ invention requires the first patch antenna element to be 
In amending independent claims 1 and 10, applicants have left duplicative limitations in claims 2, 7, 9, and 11, which are eliminated in the amendments below.  A minor additional change is made to claims 2, 7, 9, and 11 for consistency with the amendments in claims 1 and 10, and another change is made to claim 11 to adjust the claim language to represent the one-to-one relationship between the second portion and the through-opening.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-16 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Robert Jensen, on Thursday, March 25, 2021.
The application has been amended as follows: 

Claim 2, line 2: Delete this line.
Claim 2, line 3: Delete the “and” at the beginning of the line and change “second portion” to “second portions”.
Claim 7, line 2: Delete the line.
Claim 7, line 3: Delete “first portion, and wherein”.
Claim 7, line 4: Change “second portion” to “second portions”.
Claim 9, line 2: Delete the line.
Claim 9, line 3: Delete “first portion, and wherein” and change “second portion” to “second portions”.
Claim 11, line 1: Delete “wherein the first”.
Claim 11, line 2: Delete “antenna element has a second portion adjoining the first portion, and”.
Claim 11, line 3: After “plurality of through-openings”, add “, each through-opening”.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “each of the first antenna element and the second antenna element has a first portion and a second portion adjoining the first portion, wherein each first portion overlaps the semiconductor die as viewed from a top-view perspective, wherein each of the first portions has a first edge and the first edges are aligned as 
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein each of the first antenna element and the second antenna element has a first portion and a second portion adjoining the first portion, wherein each first portion overlaps the semiconductor die as viewed from a top-view perspective, wherein each of the first portions has a first edge and the first edges are aligned as viewed from the top-view perspective, and wherein each of the second portions has a second edge and the second edges are aligned as viewed from the top-view perspective”, in combination with the remaining limitations of the claim.
With regard to claims 11-16: The claims have been found allowable due to their dependency from claim 10 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897